       Case 5:16-cv-01120-LHK Document 490 Filed 04/27/20 Page 1 of 5



     William C. Dresser, 104375
 1
     Law Offices of William C. Dresser
 2   4 North Second Street, Suite 1230
     San Jose, California 95113
 3   Tel: 408/279-7529
     Fax: 408/298-3306
 4
     HUNTER PYLE, SBN 191125
 5
     HUNTER PYLE LAW
 6   428 Thirteenth Street, 11th Floor
     Oakland, California 94612
 7   Telephone: (510) 444-4400
     Facsimile: (510) 444-4410
 8   hunter@hunterpylelaw.com
 9
     Attorneys for Plaintiffs
10

11
                                 UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15
     UNITED STATES OF AMERICA, ex rel.                Case No. 5:16-cv-01120-LHK
16   GREGOR LESNIK; STJEPAN PAPES,
                                                      Proof of Service of Plaintiff Stjepan
17                         Plaintiffs,                Papes' Motion as Class
                                                      Representative for Default Judgment
18                  vs.                               on Class Wage and Hour Claims

19   EISENMANN SE, et al.                             Date:      August 27, 2020
                                                      Time:      1:30 p.m.
20                        Defendants.                 Courtroom: 8, 4th Floor

21                                                    Judge:         Hon. Lucy H. Koh

22
        I declare that I am over the age of eighteen (18) and not a party to this action. My
23   business address is 4 North Second Street, Suite 1230, San Jose, California 95113.
24
        On April 24, 2020 I served the following documents:
25
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF
26
     STJEPAN PAPES’S MOTION FOR ENTRY OF DEFAULT JUDGMENT ON CLASS
27
     WAGE AND HOUR CLAIMS;
28
                                                                                               1
                            US ex rel Lesnik v Eisenman NO. 5:16-CV-01120-LHK
                           Proof of Service of Motion for Judgment on Class Claims
       Case 5:16-cv-01120-LHK Document 490 Filed 04/27/20 Page 2 of 5



            DECLARATION OF KATHERINE FIESTER IN SUPPORT OF PLAINTIFF
 1

 2   STJEPAN PAPES’S MOTION FOR ENTRY OF DEFAULT JUDGMENT ON CLASS

 3   WAGE AND HOUR CLAIMS;

 4          DECLARATION OF WILLIAM C. DRESSER IN SUPPORT OF PLAINTIFF
 5
     STJEPAN PAPES’S MOTION FOR ENTRY OF DEFAULT JUDGMENT ON CLASS
 6
     WAGE AND HOUR CLAIMS; and
 7
            [PROPOSED] ORDER GRANTING PLAINTIFF STJEPAN PAPES’S MOTION
 8
     FOR ENTRY OF DEFAULT JUDGMENT ON CLASS WAGE AND HOUR CLAIMS;
 9
10   JUDGMENT

11          electronically through the CM / ECF system for filing and service via transmittal of
12   a Notice of Electronic Filing; and
13
           by placing a true and correct copy thereof, enclosed in a sealed envelope with
14   postage thereon fully prepaid by priority International Mail with tracking, and delivered to
     the United States Postal Service in San Jose, California, addressed as follows:
15
     Robert Vuzem
16   Hrastovec 129
     2238 Zavrc
17
     SLOVENIA
18
     Ivan Vuzem
19   Hrastovec 129
     2238 Zavrc
20   SLOVENIA
21
     ISM Vuzem, d.o.o.
22   Gorak 4
     2283 Zavrc
23   SLOVENIA
24          I declare under penalty of perjury of the laws of the United States of America that
     the foregoing is true and correct, and was executed by me on April 24, 2020, at San
25
     Jose, California.
26
                                          __/s/_______________________________
27                                        William C. Dresser
28   POS_MtnJudgment_Class.424
                                                                                                  2
                           US ex rel Lesnik v Eisenman NO. 5:16-CV-01120-LHK
                          Proof of Service of Motion for Judgment on Class Claims
Case 5:16-cv-01120-LHK Document 490 Filed 04/27/20 Page 3 of 5
Case 5:16-cv-01120-LHK Document 490 Filed 04/27/20 Page 4 of 5
Case 5:16-cv-01120-LHK Document 490 Filed 04/27/20 Page 5 of 5
